12

13

14

15

16

27

28

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page1lof15 Page ID #:;;

THEIDA SALAZAR SBN: 295547

LAW OFFICES OF THEIDA SALAZAR
2140 North Hollywood Way #7192
Burbank, California 91510

P: (818) 433-7290

F: (818) 436-4009

E: salazarlawgroup@gmail.com

Attorney for Plaintiffs
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 2:20-ev-05495 MCS-GJS

 

ELGIN BANKS, an Individual; NATALIE THIRD AMENDED COMPLAINT
EPSTEIN, an Individual; BRANDY FLOWERS,
an Individual; CYNTHIA VASSOR, an Individual 1. RACE DISCRIMINATION;
and AUBREY KELLY, an Individual, 2. NEGLIGENCE; AND
3, NEGLIGENT INFLICTION OF
Plaintiffs, EMOTIONAL DISTRESS.
JURY TRIAL REQUESTED

AMERICAN AIRLINES GROUP, INC. dba
AMERICAN AIRLINES, a Delaware Corporation;
DOE DEFENDANTS 1-20, inclusive

Defendants.

 

 

COMES NOW, Plaintiffs, ELGIN BANKS, AUBREY KELLY, NATALIE
EPSTEIN, BRANDY FLOWERS AND CYNTHIA VASSOR by and through undersigned
counsel and in support complains, alleges and avers a Third Amended Complaint as

follows:

TAC AA COMP| 1

#44

 

 
tw

Go

10

11

13

14

I5

16

17

26

ZY

28

 

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 2of15 Page ID #:4

JURISDICTION AND VENUE
. This is a civil complaint brought in United States District Court under Federal and

California state statutes prohibiting discrimination in order to secure protection and
redress deprivation of rights under these laws.

. Plaintiffs’ statutory claims arise under including but not limited to Title VII of the Civil
Rights Acts of 1964 (“Title VII’), as amended and codified as, 42 U.S.C. §2000e-2 et

seq.

. The jurisdiction of this Court is invoked under 28 U.S.C. §1332.

. This action, also, includes two claims arising out of California state law, which is joined

pursuant to the doctrine of supplemental jurisdiction and 28 U.S.C. §1367(a). Plaintiffs
assert they endured either disparate treatment, race discrimination, or retaliation due to

race as well as complaining of said race discrimination which is strictly prohibited by
the Civil Rights Acts of 1964 (“Title VII’).

. Jurisdiction in this case is also proper pursuant to California Government Code §8315.

. This Court has jurisdiction over Plaintiff's state law claim pursuant to 28 U.S.C.

§1367(a).

. During the relevant time period, Defendant, AMERICAN AIRLINES GROUP, INC.
(hereinafter referred to as “American”) is a Delaware Corporation operating within the
County of Los Angles, State of California and employing persons within the State of
California.

. Venue is proper in the District of California pursuant to 28 U.S.C. §1391(b) because

the claimed unlawful discrimination practices were committed in and arose in the
District of California. Further, the venue is, also, proper Code of Civil Procedure
§395(a).

. The amount in controversy in this matter exceeds the sum of $75,000, exclusive of
interest and costs.

TAC AA COMP| 2

145

 
i@)

10

1]

12

13

14

15

16

i

20

zl

22

27

28

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 3of15 Page ID#:

PARTIES
10. Plaintiff, ELGIN BANKS is an individual and is now, and at all times mentioned in

this Complaint was an out of state resident onboard American Airlines Flight 1931
departing Los Angeles International Airport.

11. Plaintiff, NATALIE EPSTIEN is an individual and is now, and at all times mentioned
in this Complaint was a resident of the State of California onboard American Airlines
Flight 1931 departing Los Angeles International Airport.

12. Plaintiff, BRANDY FLOWERS is an individual and is now, and at all times mentioned
in this Complaint was an out of state resident onboard American Airlines Flight 1931
departing Los Angeles International Airport.

13. Plaintiff, CYNTHIA VASSOR is an individual and is now, and at all times mentioned
in this Complaint was an out of state resident onboard American Airlines Flight 1931
departing Los Angeles International Airport.

14. Plaintiff, AUBREY KELLY is an individual and is now, and at all times mentioned in
this Complaint was a resident of the State of California onboard American Airlines
Flight 1931 departing Los Angeles International Airport.

15. Defendant, AMERICAN AIRLINES GROUP, INC. dba AMERICAN AIRLINES
(“American”) is a California Corporation, and at all times mentioned in this Complaint
owns and operates said business in Los Angeles County, California.

16. Plaintiffs sue DOES 1 through 20, inclusive, herein under fictitious names. Plaintiffs
do not know their true names and capacities. When Plaintiffs ascertain the DOE
Defendants’ true names and capacities, Plaintiffs will amend this Complaint by
inserting their true names and capacities. Plaintiffs are informed and believes, and on
the basis of that information and belief alleges each Defendant named herein as a DOE
acted with the other defendants and is responsible for the damages to Plaintiffs herein
alleged. Each reference in this Complaint to Defendants, or to any of them, also refers
to all Defendants sued under fictitious names.

TAC AA COMP] 3

 

446

 
ho

10

Jel

12

14

15

17

18

19

20

 

fase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 4of15 Page ID #;

17. Plaintiffs are informed and believes, and on the basis of that information and belief
alleges each of the Defendants sued herein are the agents, servants, employees,
licensees, guarantees, invitees, or assignees of each other, and in doing the things herein
alleged acted within the course and scope of such agency, employment guaranty,
assignment, license, invitation and/or relationship and with the full knowledge and
consent of the other.

1. At all relevant times mentioned herein, Defendants aided and abetted the acts and
omissions of the other Defendants in proximately causing the damages alleged herein.

FACTUAL ALLEGATIONS
19. This case is a pervasive discrimination case whereby Defendant reprehensibly and

repetitively violated several well established discrimination laws.

20. There are two well-known principles in this nation: (1) customer service and civility
are necessary for positive human interactions and (2) no person should be denied the
right to any public accommodation because of discrimination and retaliation.

21. Unfortunately, this is a case of the vice versa of these two basic principles.

22. This matter pertains to the American Airlines Flight 1931 (“Flight 1931”) departing
Los Angles California on Sunday, May 31, 2020 around 7:45pm routed to arrive in

Phoenix, Arizona.

23. Furthermore, Plaintiffs, Elgin Banks, Natalie Epstein, Brandy Flowers, Cynthia Vassor
and Aubrey Kelly were all onboard for American Flight 1931.

24. Elgin Banks is an African-American male.

25. Natalie Epstein is a Caucasian female.

26. Brandy Flowers is an African-American female.
27. Cynthia Vassor is an African-American female.

28. Aubrey Kelly is an African-American male.

TAC AA COMP| 4

 

447

 
No

10

1]

12

14

15

16

17

 

base 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page5of15 Page |ID#

29. Well known to the entire country, Flight 1931 was taking off to Arizona during a very
contentious and concerning time given the existence of COVID-19 and the murder of
George Floyd.

30. Elgin is a mild-mannered, gentle African-American man that was simply on the flight
to return back home after staying in Los Angeles for a few weeks with his family for
bereavement purposes.

31. Aubrey is also an African-American male of mild temperament that is very respectful
and a third year medical student at UCLA.

32. Plaintiffs, Natalie, Brandy and Cynthia were also onboard Flight 1931 returning to
Phoenix, Arizona.

33. As the Plaintiffs boarded Flight 1931, each Plaintiff anticipated a relaxing safe
experience however that did not occur on May 31, 2020.

34. Flight 1931 quickly became a horrendous racially discriminatory situation.

35. That American racially discriminated against Aubrey prior to his boarding by
unnecessarily forcing Aubrey to check his carry-on bag without any justifiable or legal
reasoning to do so: there was room for carry-ons on Flight 1931 and Aubrey’s bag was
compiled to the proper sizing for the carry-on; thus the refusal was racially motivated
from the outset.

36. That once onboard Flight 1931 Plaintiffs engaged in a serious discrimination and
retaliation situation.

37. As Elgin boarded Flight 1931, he politely requested if the flight was full and if he could
change seats if open seats where available; an American flight attendant assured that he
could change seats when the pilot states that “boarding is complete”.

38. Abiding by the statement conveyed to him, Elgin waited for the pilot’s announcement
that the boarding was complete.

TAC AA COMP| 5

 

448

 
19

20

21

25

26

27

C)

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page6of15 Page ID#:

39. Given the prior communication with the flight attendant staff member, once the pilot
stated boarding was complete, several non-A frican American passengers changed seats
freely.

40. Recognizing that he now had the opportunity to change seats, Elgin requested
permission from the Caucasian flight attendant to get a closer seat to the front of the
airplane.

41. Elgin specifically stated, “excuse me, I asked for a seat earlier and I see you moving
people so I wanted to know if I could get a closer seat.”

42. The flight attendant replied “sir, step back”, in an aggressive and rudely intimidating
tone. Elgin replied, “okay ma’am, all I was asking is if I could get a seat closer to the
front.” Moreover, Elgin was not in close proximity to the flight attendant at any time.

43. The flight attendant then responded “sir, you don't have to raise your voice” then Elgin
replied, “I didn't raise my voice ma'am; I was just asking if I could get a seat closer.”

44, Despite Elgin’s respectful and humbled request, the flight attendant responded with a
vile demeanor and rudely and in an agitated and overtly aggressive tone stated “sir go
sit down” and Elgin returned to his seat.

45. Thereafter, the flight attendant called airport security as well as airport police and
conveniently after causing this demeaning situation disappeared from the incident.

46. Needless to say, subsequently, security came upon the plane and forced Elgin to exit
the plane, despite the overt statements of passengers that Elgin did nothing wrong in
the situation.

47. In solidarity to the racial discrimination presented before them, Plaintiffs, Aubrey,
Natalie, Brandy and Cynthia were escorted off as well as each of them were witnesses
advocating for Elgin.

48. Furthermore, appallingly when exiting the plane Plaintiffs were greeted by 20 police

offices as if they were criminals.

TAC AA COMP| 6

 

A49

 
10

11

12

15

16

i

21

22

23

 

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 7of15 Page ID#:

49. To add insult to injury, the fleeing flight attendant, subsequently made ridiculous false
statements about what occurred on Flight 1931, including but not limited to the
misrepresentation that Elgin was trying to sit in first class, which was a perjurious lie.

50. Most egregiously, the flight was cancelled and American offered accommodations for
the Caucasian customers yet for the African-American who were also escorted off
because of their solidarity against discrimination American denied offering
accommodations.

51, Plaintiff's vehemently protested with American staff and were immediately thereafter
surrounded by officers who informed them they must leave the airport as they were no
longer ticketed passengers.

52. Most importantly, the fact that law enforcement and security, in the process of ejecting
Plaintiffs from the airport, made the statement to Cynthia and other Plaintiffs, “[w]hy
would you want to fly with an airline that doesn't want you on their plane?” that remark
in and of itself provides sufficient evidence of the racial discrimination in this case.

53. Even more disgustingly, American had the audacity to claim all of the Plaintiffs’ were
banned from travel on its airline which further demonstrated the racial discrimination
alleged herein.

54. Subsequently thereafter, the non African-American plaintiffs received hotel vouchers
in their email, but the African-American plaintiffs did not received a voucher or any
communication which is further evidentiary support of the disparate treatment that
persisted throughout this ordeal.

55. It is clear that Elgin did nothing wrong in this instance; he did not violate any law,
airline policy nor FAA policy during this incident. (see Exhibit 1- Elgin *s Declaration)

56. It is clear that none of the Plaintiffs effectuated any wrongdoing in this instance; nor
did they violate any law, airline policy or FAA policy at any time during this incident.

(see Exhibit 1-5 Declarations of each Plaintiff)

57, Thus, in order to receive recompense and true justice, Plaintiffs are filing this lawsuit.

TAC AA COMP! 7

450

 
10

11

15

16

17

18

19

20

24

25

26

27

Case 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 8of15 Page |ID#

FIRST CAUSE OF ACTION
RACE DISCRIMINATION
(Elgin and Aubrey Against Defendant)
58. Plaintiffs refer to and incorporate the factual allegations set forth in paragraphs one (1)

through fifty-seven (57) above as though fully set forth hereafter.

59. Title II of the Civil Rights Act 42 U.S.C. §2000(a) states “(a) faJil persons shall be
entitled to the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, and accommodations of any place of public accommodation, as defined
in this section, without discrimination on the ground of race, color, religion, or national
origin.” (bolded and italicized for emphasis)

60. Civil Rights Law codified as 42 U.S.C. §1981 states, “fa]ll persons within the
jurisdiction of the United States shall have the same right in every State and Territory
to make and enforce contracts, to sue, be parties, give evidence, and to the full and
equal benefit of all laws and proceedings for the security of persons and property as
is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,
taxes, licenses, and exactions of every kind, and to no other.” (bolded and italicized for
emphasis)

61.In this case American violated by intentionally purposefully allowing race
discrimination on Flight 1931.

62. American is the owner of the airplane and employer of all staff on Flight 1931.
63. The Caucasian flight attendant was and possibly still is an employee of American.
64. That Elgin and Aubrey were African American men on Flight 1931.

65. It is clear that based upon the above-referenced facts, that American and its staff
subjected Elgin and Aubrey to adverse situations and constant harassment.

66. Aubrey endured an adverse racial discriminatory situation when American refused to

allow him to take a carryon bag for Flight 1931 despite the fact that Aubrey observed
many Caucasian passengers freely taking their carry-ons on the plane.

TAC AA COMP| 8

 

 

 

451
tw

15

16

Ly

18

19

25

26

27

28

pase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page9of15 Page ID#

67. Elgin endured adverse racial discrimination when he was unjustifiably escorted off
Flight 1931 simply because he requested the same right and the same change of seat
that many Caucasian passengers received with no hesitation or arguments from the
flight attendant.

68. Here, it was clear that American and its staff egregiously and despicably treated Elgin
and Aubrey disparately because ofthe color of their skin. Elgin and Aubrey’s race was
the substantial motivating reason for American’s discriminatory conduct.

69. Additionally, despite, knowing about these said despicable verbal interactions,
American never took any action regarding the same thus bolstering the harm to the
Elgin and Aubrey.

70. In fact, Elgin and Aubrey were never presented to have the ability to address or file a
complaint about American’s staff abhorrent conduct. This, any notice regarding this
case is supported by the news and social media reporting of this situation and this case.

71. Thus, Defendant acts and omissions were the substantial factor of the race
discriminatory harm that Aubrey and Elgin endured in this matter.

72. In this case, Elgin and Aubrey were harmed emotionally as well as physically. The
verbal abuse and abusive caused detrimental harm to Aubrey and Elgin.

73. Elgin and Aubrey experiences and endures actual damages in an amount subject to
proof at trial.

74. Defendants’ actions are intentional and done with willful disregard for the well-
established and well-known legal rights of Elgin and Aubrey.

75. Plaintiffs had to engage the services of attorneys to represent him in this matter and is
entitled to an award of reasonable attorney’s fees.

SECOND CAUSE OF ACTION
NEGLIGENCE
76. Plaintiffs refer to and incorporate the factual allegations set forth in paragraphs one (1)

through seventy-six (76) above as though fully set forth hereafter.

TAC AA COMP| 9

 

 

452

 

 
to

lo

13

14

I5

16

17

18

19

20

21

22.

base 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 10o0f15 Page ID#

77. California Civil Code section 1714(a), states: “[e]veryone is responsible, not only for
the result of his or her willful acts, but also for an injury occasioned to another by his
or her want of ordinary care or skill in the management of his or her property or person.”

78. American owns the airplane and employs each staff member on Flight 1931. American
hired the Caucasian flight attendant as an employee for American who was working on
Flight 1931.

79. That Plaintiffs and each of them were American customers and passengers.

80. That American owed a duty a general duty of reasonable care as well as the reasonable
accommodation for a non-hostile traveling environment and experience.

81. Thus, American had a general duty of reasonable care owed to the Plaintiffs during
their travel on Flight 1931.

82. That American had a legal obligation to provide an amicable and civil traveling
environment and experience without blatant intolerant discriminatory behavior.

83. That American had a duty to use due care in facilitating the operations, conduct and
acts so as not cause injury to others.

84. Furthermore, American failed to meet that duty. Among other things, Defendant failed
to protect Plaintiffs from emotional and financial harms.

85. Harm to the Plaintiffs was a foreseeable.
86. However, American, breached the duty of care owed to the Plaintiffs when American
consistently verbally attacked Plaintiffs, removed Plaintiffs from Flight 1931 as well as

the atrocious act of banning and failing to provide any accommodations to the Plaintiffs.

87. That American failed to use reasonable care by failing to prevent the discrimination on
Flight 1931.

88. That American given the circumstances, used unreasonable conduct by inappropriately

TAC AA COMP| 10

 

 

 

453
bo

Lo

17

18

19

V?

 

ase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page1i1lof15 Page ID#

escorting Plaintiffs off the plane then unjustifiably issues a ban from American to each
Plaintiff.

89. As a further proximate result of the situation solely created by American, Plaintiffs
have incurred, and will continue to incur actual and related expenses.

90. Defendant’s acts and omissions were a substantial factor, direct and proximate cause
in causing Plaintiffs’ injuries.

91. Plaintiffs has incurred, and will continue to incur, medical and related expenses. As a
result of Defendant’s negligence, Plaintiffs have been damaged and has suffered
damages in an amount in excess of $75,000.00.

THIRD CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
92. Plaintiffs refer to and incorporate the factual allegations set forth in paragraphs one (1)

through ninety-two (92) above as though fully set forth hereafter.

93. It is well known that negligent infliction of emotional distress has two theories: direct
victim and bystander theories.

94. “A “direct victim” case is one in which the plaintiffs claim of emotional distress is
based on the violation of a duty that the defendant owes directly to the plaintiff.”
Ragland v. U.S. Bank National Assn. (2012) 209 Cal.App.4th 182, 205.

95. A direct victim is one that endures and experiences “the negligent breach of a duty
arising out of a preexisting relationship. Burgess v. Superior Court (1992) 2 Cal.4th
1064, 1076.

96. Furthermore, a bystander theory requires said plaintiff to prove these three elements:
(1) is closely related to the injury victim, (2) is present at the scene of the injury-
producing event at the time it occurs and is then aware that it is causing injury to the
victim and, (3) as a result suffers emotional distress beyond that which would be
anticipated in a disinterested witness. Thing v. La Chusa, (1989) 48 Cal. 3d 644, 647.

TAC AA COMP| 11

 

 

:454
11

12

13

14

15

16

17

24

25

26

2

base 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 12o0f15 Page ID#

97. Although Plaintiffs collectively state that each are direct victims to this egregious
incident, Plaintiffs will provide facts regarding this claim for negligent infliction of
emotional distress,

98. American owed each and every Plaintiff on Flight 1931 a duty to a peaceful and
professional transport Plaintiffs to their final destination.

99. Clearly, that duty was breached and unmet.

100. However, American was undoubtedly extremely and recklessly negligent with the
Plaintiffs.

101. As stated herein, Plaintiffs, and each of them, are direct victims of American’s
negligent conduct. Plaintiffs were all onboard Flight 1931 at the time the pervasive
discriminatory event.

102. Specifically, Elgin and Aubrey are direct victims because American, its’ employees
and staff members had a duty to properly engage Plaintiffs without perpetrating
discriminatory actions and tactics. American’s employees and staff members
neglectfully breached said duty by treating Aubrey and Elgin disparately while
boarding and onboard Flight 1931.

103. Specifically, Natalie, Brandy and Cynthia are also a direct victims because they were
on Flight 1931, witnessing the unjust, reprehensible and simply horrendous activities
that were occurring on Flight 1931. Furthermore, Natalie, Brandy and Cynthia are direct
victims entitled to this claim under the bystander theory.

104. Natalie, Brandy and Cynthia were in close approximation and relation as co-
passengers to Elgin and Aubrey while on Flight 1931; they each witnessed blatant
discriminatory situations that caused insurmountable distressing emotions which
caused them to speak out about the obvious injustice and the unscrupulous actions
causing them great distress, especially upon hearing they were banned by American.

105. It is outstandingly clear that American, its’ employees and staff members completed
failed in their duties thus causing overt and extreme distress for all of the Plaintiffs.

TAC AA COMP| 12

 

 

 

455
10

11

12

13

14

15

16

17

19

20

21

 

 

fase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 130f15 Page ID#

106. Due to the negligent conduct of American, Plaintiffs have and continue to endure
constant stress due to the Defendant’s pervasive negligence in this matter.

107. Negligent conduct of American, its’ employees and staff members by subjecting
Plaintiffs to extensive discrimination was outrageous and done in the presence of
Plaintiffs and other passengers thus causing Plaintiffs’ emotional distress.

108. American acted with reckless disregard and outright unconsciousness regarding the
fact that Plaintiffs would suffer increased distress after witnessing malicious
discrimination on Flight 1931.

109. In this case, American, its employees and staff members acted negligibly and in
reckless disregard of the probability that Plaintiffs would suffer emotional distress.

110. That Plaintiffs’ incurred severe mental damages from American’ acts and omissions
in this matter.

111. Plaintiffs, and each of them, suffers severe emotional distress for the wayward actions
of the American, its employees and staff members that allowed and committed overt
discriminating acts.

112. Plaintiffs suffered severe emotional distress as a result of American, its employees
and staff members.

113. American, its employees and staff members’ conduct was a substantial factor in
causing Plaintiffs severe emotional distress.

114. American, its employees and staff members’ conduct was the proximate cause of

Plaintiffs being harmed and suffering injuries.

115. As a further proximate result of the conduct of American, its employees and staff

members’ conduct, Plaintiffs have been damaged thereby.

116. American’s negligently caused emotional distress which resulted in Plaintiffs
incurring related expenses.

TAC AA COMP 13

456

 
10

11

12

13

17

18

19

 

pase 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 14o0f15 Page ID#

117. That each Plaintiff incurred physical and mental damages from American and its
staff's acts and omissions in this matter.

118. That Plaintiffs suffered serious emotional distress after the terrifying bigoted
experiences they endure on Flight 1931.

119. As a direct and proximate result of American’s negligent conduct, Plaintiffs
experienced mental anguish as well as physical pain.

120. As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered general
damages in an amount to be determined by proof at trial.

121. As a further direct and proximate result of Defendant’s conduct, Plaintiffs are entitled
to an amount to be determined by proof at trial.

122. Defendant acted maliciously and oppressively, in willful and conscious disregard of
Plaintiffs rights and safe negligently causing to harm Plaintiffs.

123. As a result of Defendant’s negligent infliction of emotional distress, Plaintiffs have
been damaged and have suffered damages in an amount in excess of $75,000.00.

WHEREFORE, Plaintiffs, each, pray for judgment against Defendant American
Airline, and each of them as follows:

For general damages according to proof;

For medical and related expenses according to proof;
For prejudgment interest;

For punitive damages;

For post judgment interest;

For costs of suits incurred herein; and

For such other and further relief as the Court may deem just and proper.
Respectfully Submitted,

DATED this day 10" January, 2021.

IANA WN

/s/ Theida Salazar

THEIDA SALAZAR SBN: 295547

LAW OFFICES OF THEIDA SALAZAR
Attorney for Plaintiffs

TAC AA COMP| 14

 

 

457
10

11

12

13

14

15

16

27

28

base 2:20-cv-05495-MCS-GJS Document 40 Filed 01/20/21 Page 15o0f15 Page ID#

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is 2140 N. Hollywood Way #7192
Burbank, CA 91510.

On January 12", 2021, I served the foregoing document described as PLAINTIFFS’
THIRD AMENDED COMPLAINT, on interested parties in this action by personally serving a
true and correct copy thereof addressed as follows:

SEE ATTACHED MAILING LIST
[xX] (BY ELECTRONIC MAIL)

[X] (FEDERAL) I declare that I am employed in the office of a member of the bar of
this court at whose direction service was made.

/s/ Theida Salazar
Theida Salazar, Esq.

SERVICE LIST

TO: Sarena Kustic
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
401 West A Street Suite 1900
San Diego, CA 92101
619.321.6200 (Main)
619.321.6201 (Fax)
sarena.kustic@wilsonelser.com

Attorney for Defendant, American Airlines

TAC AA COMP 15

 

 

 

458
